Name: Commission Regulation (EC) No 1924/2000 of 11 September 2000 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of specific recognition to producers' organisations in the fisheries sector in order to improve the quality of their products
 Type: Regulation
 Subject Matter: consumption;  fisheries;  agricultural policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32000R1924Commission Regulation (EC) No 1924/2000 of 11 September 2000 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of specific recognition to producers' organisations in the fisheries sector in order to improve the quality of their products Official Journal L 230 , 12/09/2000 P. 0005 - 0006Commission Regulation (EC) No 1924/2000of 11 September 2000laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of specific recognition to producers' organisations in the fisheries sector in order to improve the quality of their productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the market in fishery and aquaculture products(1), and in particular Article 12(5) thereof,Whereas:(1) Regulation (EC) No 104/2000, which repealed Council Regulations (EEC) No 3759/92(2) and (EEC) No 1772/82(3) with effect from 1 January 2001, provides that specific recognition may be granted to producers' organisations which implement a plan to improve the quality of their products. The conditions concerning specific recognition set out in that Regulation have been modified from the previous legal framework and so it is appropriate to enact detailed rules and to repeal the existing Regulation on this subject, namely Commission Regulation (EC) No 2636/95(4).(2) It is necessary to define the products from aquaculture, which benefit from the plan to improve quality.(3) The information to be provided by the producers' organisations and certain aspects of the procedure for a decision to grant, withdrawal or refuse recognition by the Member should be laid down.(4) The conditions for withdrawing or refusing specific recognition need to be laid down.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1The aquaculture products referred to in Article 12(1) of Regulation (EC) No 104/2000 shall be those products defined by Annex III, paragraph 2(2)(a), to Council Regulation (EC) No 2792/1999(5).Article 2Producers' organisations which seek specific recognition shall forward to the competent authorities in the Member State the following information:1. a list of the products marketed by them or by their members in accordance with the common rules laid down by the organisation and which are subject to a plan to improve their quality;2. details of the plan to improve the quality of those products; the plan shall include as a minimum the following details:- a reminder of the objectives targeted by the plan as outlined in the first two indents of Article 12(2) of Regulation (EC) No 104/2000,- a description of the measures that will be implemented at each stage of production and marketing,- a summary of the preparatory studies emphasising notably the existing standard of quality of the products in question, the deficiencies of the present system and the proposed methods to improve these deficiencies. These methods shall include training and the application of appropriate techniques and know-how;3. a permanent system of evaluation and monitoring for ensuring that the plan meets the objectives sought;4. the forecast budget for implementing the plan over three years.Article 31. Within 30 days following receipt of a plan submitted by a producers' organisation the Member State shall forward to the Commission a full copy thereof.2. Where the Commission rejects the plan within the period specified in Article 12(3) of Regulation (EC) No 104/2000, the Member State cannot grant specific recognition to the producers' organisation which submitted the plan. Where the Commission requests changes to a plan, the Member State concerned may approve the plan and grant specific recognition provided that the changes requested have been made.3. The Member State shall notify the producers' organisation of its decision in writing not later than 30 days after the expiry of the period specified in Article 12(3) of Regulation (EC) No 104/2000. Where specific recognition is refused, reasons shall be given for the Member State's decision.4. Where it is planned to withdraw specific recognition, that intention together with the reasons for the withdrawal shall be notified by the Member State to the producers' organisation at least two weeks prior to such withdrawal.5. Member States shall inform the Commission within two months of any decision to grant, withdraw or refuse specific recognition and the reasons for any withdrawal or refusal.Article 41. Withdrawal by a Member State of recognition from a producers' organisation pursuant to Article 6(1)(b) of Regulation (EC) No 104/2000 shall also entail the withdrawal of any specific recognition that has been granted to that producers' organisation.2. Member States may refuse or withdraw specific recognition under the following cases:(a) where a producers' organisation fails to forward to the Member State the information required for monitoring its activities; or(b) where a producers' organisation fails to fulfil its obligations under this Regulation or Article 12 of Regulation (EC) No 104/2000.3. Specific recognition shall be immediately withdrawn with retroactive effect where the organisation to which it has been granted has used it or benefits from it fraudulently. In such cases, any aid granted under Article 15(1)(b) of Regulation (EC) No 2792/1999 shall be recovered by the Member State.Article 5Regulation (EC) No 2636/95 is hereby repealed.Article 6This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 September 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 17, 21.1.2000, p. 22.(2) OJ L 388, 31.12.1992, p. 1.(3) OJ L 197, 6.7.1982, p. 1.(4) OJ L 271, 14.11.1995, p. 8.(5) OJ L 337, 30.12.1999, p. 10.